Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 1 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 2 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 3 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 4 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 5 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 6 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 7 of 8
Case 21-40303-JJR13   Doc 74    Filed 06/11/21 Entered 06/11/21 10:51:02   Desc Main
                               Document     Page 8 of 8
